DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by (US 20140251623 A1) hereafter LESTZ.
(Note the current application is a continuation in part. The claims are not fully supported by the parent and the provisional date of May 3, 2015 is consider the priority date)
Regarding claim 12. Lestz discloses a hydraulic fracturing system for fracturing a subterranean formation (Title) comprising: electrically powered fracturing pumps (70A, B) mounted on a trailer (48a, [0072]); lead lines attached to the pumps (Fig 1), each of 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US 20140251623 A1) hereafter LESTZ in view of (US 20100000508 A1) to Chandler.
While the examiner contends that Lestz alone discloses the invention of claim 12 (see above), if one where to argue against it, an alternative rejection is presented in view of Chandler.
Regarding claim 12. Lestz discloses a hydraulic fracturing system for fracturing a subterranean formation (Title) comprising: electrically powered fracturing pumps (70A, B) mounted on a trailer (48a, [0072]); lead lines in fluid communication with the pumps (Fig 1), each of the lead lines being separate and apart from one another while on the trailer; and flow lines in fluid communication with the lead lines (Figure 1). (Note Figure 1 shows the fluid connections, i.e. lead lines ending at a junction (thick horizontal black line) at the edge of the trailer. Thus Lestz discloses both suction and discharge lead lines for two pumps on a trailer. At the junction, flow lines lead to the low pressure header and the high pressure header.)
However if one where to argue that Lestz does not disclose lead lines in fluid communication with the pumps, each of the lead lines being separate and apart from one another while on the trailer; and flow lines in fluid communication with the lead lines, Chandler teaches a portable pump system 100 [0016] having separate lead lines (93, 95) for both the intake 90 and output 96.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the design of Lestz to have separate lead lines for both suction and discharge on his trailer for each pump unit (70A, 70B), in view of Chandler, as a known means of plumbing a pump mounted on a trailer to intakes and output at the edge of the trailer.
Furthermore, if one where to argue that Lestz does not teach flow lines in fluid communication with the lead lines, Chandler discloses that a hose is connected to conduit 95 [0041] in order to supply the fluid to the wellhead.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have further modified Lestz to provide separate fluid flow lines from his lead lines on his pump trailer to plumb his pump to the high pressure header and to the low pressure header, in view of Chandler, so as to yield the predictable results of connecting the pump.
Regarding claim 16, Lestz as modified teaches wherein the lead lines comprise suction lead lines, the system further comprising discharge lead lines (0070, pump systems work this way),  and wherein the suction lead lines connect to a supply line that contains fracturing fluid from a blender, and the discharge line contains fracturing fluid pressurized by the pump ( Combination of Figures 1 and 7, shows supply lines to low pressure side for proppant and fluids with a hopper 38/120  which includes a blender [0092]. , the output of the pumps is to the high pressure header with  is conducted to the wellhead 10 to fracture the formation [0070] ).
However Lestz does not teach that the discharge lines extend along paths that are generally parallel with the horizontal axis (He is silent on this).
Chandler teaches a portable pump system for oil field applications with an intake 90 and output 96 manifolds and lead lines 93 and 95 extend along paths that are generally parallel with the horizontal axis (Best scene in Figure 2A and 2B).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Lestz to arrange his discharge lines in a generally parallel vs the horizontal axis arrangement, in view of Chandler, as a known technique of running lines which would yield predictable results. 
Furthermore, the arrangement of the lines would be considered a design choice and t would have been an obvious matter of design choice to make modify Lestz to have suction lead lines extend along paths that are generally parallel with the horizontal axis, since applicant has not disclosed that this particular arrangement solves any .
Claims 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US 20140251623 A1) hereafter LESTZ in view of (US 20170159654 A1) to Kendrick.
Regarding claim 13, Lestz discloses the claimed invention except further comprising tip portions mounted on the ends of the lead lines distal from the pumps and that each extend along an axis that angles away from a horizontal axis from around 22 degrees to around 45 degrees, wherein some of the tip portions are angled with respect to other tip portions.
Kendrick teaches a pumping system 100 with pumps 104 that is on a trailer [0016], comprising tip portions (See figure 4, 445) mounted on the ends of the lead lines distal from the pumps 404 and that each extend along an axis that angles away from a horizontal axis from around 22 degrees to around 45 degrees (Figure 4 , [0043), wherein some of the tip portions are angled with respect to other tip portions (in figures 4 and 5, behind elements 444/544 is an unlabeled second connection which is angled downward at a different angle from 444/544). Kendrick further teaches that the example articulating arm connection is also for use on the low pressure side of the pump [0046].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Lestz to have articulating connections to/ from the pump, in view of Kendrick, to be adjustable and to provide a downward slope from the pump and allow the connections to be closer to the ground to allow for easier assembly and disassembly [0043].
Regarding claim 15, Lestz discloses the claimed invention except wherein the tip portions comprise a first and second tip portions and the first tip portion is oriented at an angle of around 22 degrees with respect to the horizontal axis wherein the second tip portion is oriented at an angle of around 45 degrees with respect to the horizontal axis.
Kendrick teaches a pumping system 100 with pumps 104 that is on a trailer [0016], comprising a first and second tip portions and the first tip portion is oriented at an adjustable angle (theta) with respect to the horizontal axis [0043] wherein the second tip portion is oriented at an angle of around 45 degrees with respect to the horizontal axis.(In figures 4 and 5, behind elements 444/544 is an unlabeled second connection which is angled downward at an angle that appear to be around 45 degrees,).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Lestz to have articulating connections to/ from the pump, in view of Kendrick, to be adjustable and to provide a downward slope from the pump and allow the connections to be closer to the ground to allow for easier assembly and disassembly [0043].
Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have made the angle theta to be around 22 degrees as a simple matter of design choice. Therefore, it would have been an obvious matter of design choice to modify Lestz to have the angles of the two tips of his lead lines for each pump to be about 22 degrees and 45 degrees respectfully, since applicant has not disclosed that these particular angles solves any stated problem or is for any particular purpose and it appears that the invention would work equally well with other angles.
Claims 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US 20140251623 A1) hereafter LESTZ in view of (US 20100000508 A1) to Chandler and further in view of in view of (US 20170159654 A1) to Kendrick.
Regarding claim 13, Lestz discloses the claimed invention except further comprising tip portions mounted on the ends of the lead lines distal from the pumps and that each extend along an axis that angles away from a horizontal axis from around 22 degrees to around 45 degrees, wherein some of the tip portions are angled with respect to other tip portions.
Kendrick teaches a pumping system 100 with pumps 104 that is on a trailer [0016], comprising tip portions (See figure 4, 445) mounted on the ends of the lead lines distal from the pumps 404 and that each extend along an axis that angles away from a horizontal axis from around 22 degrees to around 45 degrees (Figure 4 , [0043), wherein some of the tip portions are angled with respect to other tip portions (in figures 4 and 5, behind elements 444/544 is an unlabeled second connection which is angled downward at a different angle from 444/544). Kendrick further teaches that the example articulating arm connection is also for use on the low pressure side of the pump [0046].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Lestz to have articulating connections to/ from the pump, in view of Kendrick, to be adjustable and to provide a downward slope from the pump and allow the connections to be closer to the ground to allow for easier assembly and disassembly [0043].
Regarding claim 15, Lestz discloses the claimed invention except wherein the tip portions comprise a first and second tip portions and the first tip portion is oriented at an angle of around 22 degrees with respect to the horizontal axis wherein the second tip portion is oriented at an angle of around 45 degrees with respect to the horizontal axis.
Kendrick teaches a pumping system 100 with pumps 104 that is on a trailer [0016], comprising a first and second tip portions and the first tip portion is oriented at an adjustable angle (theta) with respect to the horizontal axis [0043] wherein the second tip portion is oriented at an angle of around 45 degrees with respect to the horizontal axis.(In figures 4 and 5, behind elements 444/544 is an unlabeled second connection which is angled downward at an angle that appear to be around 45 degrees,).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Lestz to have articulating connections to/ from the pump, in view of Kendrick, to be adjustable and to provide a downward slope from the pump and allow the connections to be closer to the ground to allow for easier assembly and disassembly [0043].
Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have made the angle theta to be around 22 degrees as a simple matter of design choice. Therefore, it would have been an obvious matter of design choice to modify Lestz to have the angles of the two tips of his lead lines for each pump to be about 22 degrees and 45 degrees respectfully, since applicant has not disclosed that these particular angles solves any stated problem or is for any particular purpose and it appears that the invention would work equally well with other angles.

Response to Arguments
Applicant's arguments filed 11/9/2020 are acknowledged.
The claim objection is withdrawn.
Applicant argues that Lestz is not prior art, as claim 12 is fully supported by the parent application (13/679/689) filed 11/12/2012.
The Examiner disagrees.
“Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application”, please refer to MPEP section 211.05 (B).  Claim 12 is not described in the parent application “in the manner provided by 35 U.S.C. 112(a) “and would constitute new matter if solely relying upon the original disclosure of application 13/679/689.  
The Examiner still contends that the parent application does not disclose (element 3 from applicant’s arguments)  that “lead lines in fluid communication with the pumps, each of the lead lines being separate and apart from one another while on the trailer; and flow lines in fluid communication with the lead lines”.   
Regarding the specific arguments. 
As to element 3), it shows lead lines (the portion of fluid lines 20 on the trailer) attached to the pumps 10, each of the lead lines being separate and apart from one another while on the trailer (note that in Fig. 1 of the '689 application there are clearly shown two separate lead lines extending from each pump to at least the end of the trailer). In addition, the lead lines are clearly described in the specification in the plural. For example, paragraph [0018] of the '689 application specifically refers to a plurality of "fracturing fluid lines 20 between the pumps 10 and the missile 18." (page 5, first paragraph)
The examiner does not interpret element 20 of figure 1, nor 120 of figure 2, as being multiple lines per trailer/ vehicle.  Figure 1 shows a single pump 10 per vehicle, and each vehicle has one fracturing fluid line 20. [0018] states “As shown, the pump vehicles 12 can be positioned near enough to the missile 18 to connect fracturing fluid lines 20 between the pumps 10 and the missile 18”. While the term “fracturing fluid lines” is plural, this does not support plural lines per trailer, as figure 1 shows plural lines, plural trailer and plural pumps, however only one line per trailer. 
Furthermore, Figure 2, which is more applicable to current claim 12, describes multiple (two) pumps 110, on each trailer 112, and is detailed in [0028]. Element 120 “fracturing fluid lines” is not shown or disclosed as “separate and apart from one another while on the trailer”.  While the element is written as plural, it is directed to the multiple instances of trailers 112.  As best understood from the original disclosure, each trailer 112, has multiple pumps 110, and one flow line 120 for connecting the pumps 110 to the missile 118. Furthermore, Figure 2 does not show the flow lines 120 on the trailer, nor the supply lines. 
The original filed application (13/679/689) does not disclose separate lead lines and flow lines on/from a single trailer, and at best has a single flow line from the pump to the missile. Thus the claim limitation of claim 12 “lead lines in fluid communication with the pumps, each of the lead lines being separate and apart from one another while on the trailer; and flow lines in fluid communication with the lead lines” is not supported. 

The examiner does not agree with the statement, and finds it to be irrelevant.
First, the figure shows a double line, which appears to be a tube to connect the pump to the missile. There is no depiction of the supply side of the fluid flow to the pumps, nor description in the specification. At best, it is ambiguous. 
Secondly, the revised drawings are not part of the originally filed disclosure, upon which applicant is relying upon for the priority date, and therefore the drawings in the patent are not relevant.
In Summary, Claim 12 does not comply with 112(a) with regard to application 13/679/689, and as such claim 12 and dependent claims are “not entitled to the benefit of the filing date of the prior-filed application”. Applicant’s priority date is considered to be May 3, 2015, and Lestz (published March 6, 2014 with filing dates as early as March 7, 2013) is still considered as prior art.


Conclusion                                                                                                                                                
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Examiner, Art Unit 3674